TANNER, P. J.
This is a bill of interpleader to determine the ownership of a savings bank deposit.
While the testimony is somewhat conflicting, yet we are unable to see how the great bulk of the money could have come from anybody but the respondent, Harrison. We therefore find that all of the money, except the first deposit of $100, was the money of the respondent, Harrison, given by him to the woman who was living with him, who made the deposit, and that it was given with the intention of retaining ownership in it.
We find, therefore, that the respondent, Harrison, is entitled to all of the account except the first $100, with compound interest1 from the date of deposit.